           Case 2:19-cv-00453-GMN-DJA Document 31 Filed 07/01/20 Page 1 of 2




1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                 ***
8
      EVINE BATTLE,                                  Case No. 2:19-cv-00453-GMN-DJA
9
                                       Petitioner,
10           v.                                                        ORDER
11
      BRIAN WILLIAMS, et al.,
12
                                   Respondents.
13

14

15          On May 21, 2020, this court entered a final order denying Petitioner Battle’s
16   petition for writ of habeas corpus on the merits. ECF No. 24. Judgment was entered the
17   following day. ECF No. 25.
18          Petitioner sent a notice of appeal and an amended notice of appeal to the Ninth
19   Circuit Court of Appeals that were received by that court on June 22, 2020, and June
20   26, 2020, respectively. A notice of appeal must be filed with the clerk of the district
21   court, not the court of appeals. See Fed. R. App. P. 3(a). Thus, the court of appeals
22   forwarded the notices to this court for filing. ECF Nos. 26/28.
23          With the notices, petitioner included requests for a certificate of appealability,
24   which of have been separately docketed in this court. ECF Nos. 27/29. This court
25   denied a certificate of appealability when it entered its final order denying relief. ECF
26

27

28
           Case 2:19-cv-00453-GMN-DJA Document 31 Filed 07/01/20 Page 2 of 2




1    No. 24 at 15-16. At this point, petitioner’s request is more properly directed to the court

2    of appeals. See Fed. R. App. P. 22(b); Ninth Circuit Rule 22-1.

3           IT IS THEREFORE ORDERED that petitioner’s request for a certificate of

4    appealabilty (ECF Nos. 27/29) is denied.

5                       1 day of ________,
            DATED THIS ___        July     2020.

6

7
                                                      UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
